Order entered November 18, 2013




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-13-00993-CV

                                   RAUL GALVEZ, Appellant

                                                 V.

     TORNADO BUS COMPANY D/B/A TORNADO MONEY TRANSFERS AND JUAN
                          VASQUEZ, Appellees

                        On Appeal from the 160th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-11-15700

                                             ORDER
       We abated this appeal to allow the trial court an opportunity to sign an order dismissing

appellee Tornado Bus’s counterclaims, based on Tornado Bus’s notice of dismissal, and the trial court

clerk an opportunity to file a supplemental record containing the dismissal order. On October 31,

2013, the supplemental clerk’s record containing the dismissal order was filed. Accordingly, we

REINSTATE the appeal. As the appellate record has been filed, we ORDER appellant to file his

brief on the merits by December 19, 2013.




                                                        /Elizabeth Lang-Miers/
                                                        ELIZABETH LANG-MIERS
                                                        JUSTICE
                                                 1